DETAILED ACTION

Response to Amendment

	Amendments and response received 12/27/2021 have been entered. Claims 1-17 are currently pending in this application. Claims 1, 4, and 6 have been amended and claim 17 newly added by this amendment. Amendments and response are addressed hereinbelow.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

	In light of the amendment to the title of the invention the examiner hereby withdraws the previous grounds of objection as the new title is more indicative of the invention to which the claims are directed.

Claim Interpretation

	In light of the amendments to the claims wherein sufficient structural elements are presented, the examiner hereby withdraws the previous interpretation.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shu-ping Chang et al (US 20080250265) in view of David L. Bernklau-Halvor et al (US 20030110413 A1).

Regarding claim 1, Chang et al discloses an information processing system (¶ [13]) comprising:
one or more hardware processors (¶ [33]); and
 one or more memories storing instructions to be executed by the one or more hardware processors, the instructions stored in the one or more memories being executable by the one or more hardware processors to cause the information processing system to function (¶ [32-33]) as;
an obtaining unit configured to obtain time-series data including data obtained from a device in an active state (¶ [56]); 
a selection unit configured to select time-series data satisfying a condition indicating that the device is active as input data from among the time-series data obtained by the obtaining unit (¶ [59]); and 
a generation unit configured to generate a learning model based on the input data until a first time selected by the selection unit (¶ [72] and ¶ [74]) and teacher data that is data indicating a state of the device at a second time after the first time (¶ [58] “training data”) and not based on at least part of the time-series 
Chang et al fails to explicitly disclose the obtaining unit configured to obtain time-series data from the device in an inactive state.
Bernklau-Halvor, in the same field of endeavor of diagnosing a printer problem by collecting status information over a period of time (Abstract), teaches obtaining time-series data from the device in an inactive state (¶ [57] wherein calibration data is derived during a time of inactivity; ¶ [6] “If the printer includes a utility which generates and stores printer usage information and printer status information during operation of the printer, that information may be transmitted to the support server instead of the printer diagnostic data generated by the printer diagnostics utility or in addition to the printer diagnostic data”).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing system as disclosed by Chang et al comprising a selection unit configured to select time-series data satisfying a condition indicating that the device is active as input data from among the time-series data obtained by the obtaining unit to utilize the teachings of Bernklau-Halvor which teaches obtaining time-series data from the device in an inactive state to expand the amount of data received for diagnostics as stored information may be collected at any point in time and include more information that may not be detected during apparatus active time periods.

Regarding claim 2, Chang et al discloses the information processing system according to claim 1 (see rejection of claim 1), wherein the selection unit selects time-series data that is data in a normal state (¶ [62] Normal state with low sampling rate) and satisfies a condition indicating that the device is active as the input data from among the obtained time-series data (¶ [95] “…object is said to be in the working mode if its current measurement data are classified as normal by all failure types”).



Regarding claim 4, Chang et al discloses an information processing system (see rejection of claim 1) comprising:
one or more hardware processors (see rejection of claim 1); and
one or more memories storing instructions to be executed by the one or more hardware processors, the instructions stored in the one or more memories being executable by the one or more hardware processors to cause the information processing system to function (see rejection of claim 1)  as:
an obtaining unit configured to obtain time-series data including data obtained from a device in an active state and data obtained from the device in an inactive state (see rejection of claim 1); 
a selection unit configured to select time-series data satisfying a condition indicating that the device is active as input data from among the time-series data obtained by the obtaining unit (see rejection of claim 1); 
a second obtaining unit configured to obtain, as output data, a prediction value corresponding to a second time after a first time by inputting input data at the first time selected by the selection unit to a learned model (¶ [38] and ¶ [43] pre-failure values) and not inputting time-series data not satisfying the condition indicating that the device is active out of the time-series data obtained by the obtaining unit (¶ [74] indicating the data sets used in machine learning are taken from active states of the apparatus); and 
a determination unit configured to determine a state of the device based on the prediction value at the second time obtained by the second obtaining unit and an actual value indicating a state of the device at the second time (¶ [43-44] Pre-failure state).

Regarding claim 5, Chang et al discloses the information processing system according to claim 4 (see rejection of claim 4), wherein the determination unit outputs first information in a case where a 

Regarding claim 6, Chang et al discloses the information processing system according to claim 5 (see rejection of claim 5), wherein the instructions stored in the one or more memories are further executable by the one or more hardware processors to cause the information processing system to function as a control unit configured to output a predetermined display on a display unit based on information output by the determination unit (¶ [33] display; ¶ [73] wherein information such as “at the current time, the state is pre-failure with probability 95%” visually; indicating the display will output device state messages to the user).

Regarding claim 7, Chang et al discloses the information processing system according to claim 6 (see rejection of claim 6), wherein the control unit outputs a display indicating that the device is abnormal as the predetermined display on the display unit based on the information received by the receiving unit (¶ [62] and ¶ [90]).

Regarding claim 11, Chang et al discloses the information processing system according to claim 1 (see rejection of claim 1), wherein the selection unit determines that the device is active in a case where the device is not at rest, on standby, or during initialization processing (¶ [35] device monitored where log data is collected when one or more applications are running, indicating the device is in an active state).

Regarding claim 12, Chang et al discloses the information processing system according to claim 1, wherein the selection unit selects time-series data at a comparison target time as the input data in a case where a value of data at the comparison target time is different from a value of data a predetermined time 

Regarding claim 15, Chang et al discloses the information processing system according to claim 1, wherein data indicating a state of the device is data obtained by detection using a sensor that detects a state of the device (¶ [35]).

Regarding claim 16, Chang et al discloses the information processing system according to claim 1, wherein the time-series data is a set of data from a plurality of sensors (¶ [35] “A monitoring sensor or sensors 108 are deployed on every stream processing node 106, which continuously collect log data”).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in view of Bernklau-Halvor et al as applied to claim 1 above, and further in view of Eric J. Horvitz (US 20110071964 A1).

Regarding claim 13, Chang et al discloses the information processing system according to claim 1 (see rejection of claim 1).
Chang et al fails to explicitly disclose wherein the selection unit selects time-series data obtained in a case where specific operation is performed on an operation panel of the device as the input data.
Horvitz, in the same field of endeavor of statistical machine learning to predict future events based on past data stored (Abstract), teaches the selection unit selects time-series data obtained in a case where specific operation is performed on an operation panel of the device as the input data (¶ [69] wherein the user enters the contextual data).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing system as disclosed by Chang et al comprising generate a learning model based on the input data until a first time selected by the selection unit and teacher data that is data .

Allowable Subject Matter

Claims 8-10, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 

Applicant’s remarks:	Chang discloses systems and methods for predictive failure management. In Chang's system, a sensor 108 continuously collects a log stream regarding a local host 106, and the sensor 108 sends a subset of log stream samples 304 to an analysis component 112. Chang,    35, 58. In this regard, Chang does not disclose that the subset of log stream samples 304 sent by the sensors 108 only includes data obtained when the local host 106 is in an active state. In other words, while Chang discloses extracting only some of the values obtained by the sensors 108, the reference does not disclose only extracting specific values corresponding when the local host 106 is active.

Examiner’s response:	Chang et al discloses adaptive sampling is performed on the original log stream based on the state or healthiness of the monitored object (i.e., a host or an operator). Thus, sensors 108 can deliver the most useful information to the analysis components of the framework 102 with low resource cost. Chang et al further explains the data is collected to witness “execution behavior under different input . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file 





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 19, 2022